Loring, J.
There was evidence that the bracket which broke and injured the plaintiff was made of stove iron in place of machinery iron, and for that reason did not have the proper tensile strength.
The only point now insisted upon by the defendant is that this bracket was bought from a reputable maker, and that it was in design reasonably adapted for the use to which it was put.
To interrogatories filed by the plaintiff the treasurer of the defendant corporation answered that the bracket was cast for the defendant corporation by the White-Warner Company, “ several months, probably a year or more ” before the accident to the plaintiff. The accident to the plaintiff occurred on March 26, 1906. When put upon the witness stand the defendant’s treasurer testified that the bracket was cast by the White-War ner Company and “ had been up there over a year at the time of the accident.” Later the defendant put one Dixon on the witness stand. He testified that he had been superintendent for the White-Warner Company since September, 1905, and *551that that company had a stove plate foundry and also a machine shop. He then was asked what the reputation of that company was before September 14, 1903, and he answered that they had a first class reputation “since I have known them” in both machinery and stove plate castings. But in answer to the further question whether that company had two foundries in September, 1903, when the defendant company was equipped, he testified that at that time the White-Warner Company had a stove plate foundry only. Later the treasurer was recalled and testified that the bracket was cast in October, 1905, by the White-Warner Company at their machinery foundry, and that Dixon was the foreman of that foundry at the time. On cross-examination the treasurer testified that he had learned during the trial that if the bracket was made at the machinery foundry of the White-Warner Company it had to be made after September, 1905.
The plaintiff was recalled and testified that the bracket was put up “ about a year before the accident.”
In this state of the evidence it was for the jury to say whether the bracket was cast by the White-Warner Company when that company was operating a stove plate foundry only. If it was, the defense of purchase from a reputable dealer in cast iron machinery was not made out.

Exceptions overruled.